Exhibit FOR IMMEDIATE RELEASE CONTACT: Doni Fordyce L-1 Identity Solutions 203-504-1109 dfordyce@L1ID.com L-1 Identity Solutions Reports Fourth Quarter and Full Year 2009 Financial Results Company Updates Financial Expectations for 2010 STAMFORD, CT. — February 10, 2010 — L-1 Identity Solutions, Inc. (NYSE: ID), a leading supplier of identity solutions and services, today announced financial results for the Company's fourth quarter and full-year ended December 31, 2009. Revenue for the fourth quarter of 2009 increased to $160.2 million, in line with preliminary results announced January 6, 2010, compared to $147.5 million in the fourth quarter of 2008, an increase of $12.7 million. Organic revenue growth in the quarter represented a nine percent increase from the fourth quarter of 2008, driven by increased revenue from enrollment services, secure credentialing solutions, and government consulting services. Gross margin in the fourth quarter of 2009 remained unchanged at 28 percent as compared to the fourth quarter of 2008. Fourth quarter 2009 operating expenses as a percentage of revenue were 22 percent compared to 28 percent in the fourth quarter of 2008 (excluding asset impairments and merger related charges). This was due to integration activities in the secure credentialing and government services businesses, along with the ability to use engineering personnel on existing contracts. Adjusted
